Citation Nr: 1619098	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a mood disorder, and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In a March 2015 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated February 2016, vacated the March 2015 decision and remanded the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court noted that VA had obtained a November 2014 VA examination that did not utilize the fourth edition of the DSM ("DSM-IV") in considering whether the Veteran met the criteria for a diagnosis of PTSD.

Further, VA obtained VA medical records from the Boise VA medical Center, however, records from the VET CENTER subsequent to May 2013 were not obtained.  The Board was ordered to obtain an additional VA examination where the examiner relied on the DSM-IV criteria to determine if the Veteran met the criteria for a diagnosis of PTSD, and to obtain the Veteran's VET CENTER records from May 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran provide authorization (if needed) for the release of his treatment records from the VET CENTER.  

Specifically, any VET CENTER records of treatment after May 2013, should be sought.  All attempts to obtain records should be documented in the claims folder.

2.  Obtain all treatment records from the Boise VAMC not currently associated with the claims file.

3.  Then Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  

The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

The examiner is requested to provide the following opinions:

(a)  Does the Veteran meet the criteria for a diagnosis of PTSD under DSM-IV criteria?

(b)  IF NOT, is there a current chronic acquired psychiatric disorder other than PTSD found, and if so, what is the best diagnosis?

(c)  If the response to (a) or (b) is in the affirmative, is it at least as likely as not (probability of 50 percent or greater), that any currently diagnosed  psychiatric disorder is related to service?

4. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

5.  Thereafter, re-adjudicate the current claim and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


